DETAILED ACTION
This communication is responsive to the application # 16/951,431 filed on November 18, 2020. By preliminary amendment Claims 46-65 are pending and are directed toward SYSTEMS AND METHODS FOR SIGNALING AN ATTACK ON CONTACTLESS CARDS.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 46-65 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of US patent No. 10542036.  Although the conflicting claims are not identical, they are not patentably distinct from each other because all elements of claims 46-65 of the instant application correspond to elements of claims 1-20 of US patent No. 10542036. The above claims of the present application would have been obvious over claims 1-20 of US patent No. 10542036 because each element of the claims of the present application is anticipated by the claims of the US patent No. 10542036 and as such are unpatentable for obviousness-type double patenting (In re Goodman (CAFC) 29 USPQ2D 2010 (12/3/1993)).
Claims 46-65 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-25 of US patent No. 10880327.  Although the conflicting claims are not identical, they are not patentably distinct from each other because all elements of claims 46-65 of the instant application correspond to elements of claims 1-25 of US patent No. 10880327. The above claims of the present application would have been obvious over claims 1-25 of US patent No. 10880327 because each element of the claims of the present application is anticipated by the claims of the US patent No. 10880327 and as such are unpatentable for obviousness-type double patenting (In re Goodman (CAFC) 29 USPQ2D 2010 (12/3/1993)).

Allowable Subject Matter
Claims 46-65 are indicated as allowable over prior art.
The following is a statement of reasons for the indication of allowable subject matter:  
although the prior art of record provided in IDS 07/21/2022, such as EP 3185194, 28-06-2017  by FRANCESCO teaches that “In an embodiment , instead of prestored the mapping right data 23 , the processing unit 18a and the controlling unit 18b comprise respectively an embedding function for generating a One Time Password ( OTP ) as a right random data. In this case , when a detection agent return no threat detected an OTP associated to this detection agent is generated by the processing unit 18a . When the controlling unit 18b receives the altered data , an OTP is generated to restore the altered data . When a detection agent return threat detected a random false data is generated” (FRANCESCO, [0142]). Thus OTP is generated only for a right random data. In case of altered data a random false data is generated. Limitations of independent claims of instant application require different values of OTP to determine a type of potential attack, so OTP is generated every time but with different specific values. This is different from teachings of FRANCESCO.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a). 
Conclusion
`Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLEG KORSAK whose telephone number is (571)270-1938.  The examiner can normally be reached on 5:00 AM- 4:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saleh Najjar can be reached on (571) 272-4006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/OLEG KORSAK/
Primary Examiner, Art Unit 2492